DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see pages 5-7, filed on September 12, 2022, with respect to the rejection of claims 1-6 under 35 U.S.C. § 103 have been fully considered and are persuasive in view of the claim amendments adding additional limitations not previously claimed.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Application Publication No. 2005/0161289 A1 to Gomez-Nacer and U.S. Patent No. 7,654,229 B2 to Smith. 
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered new claims 9-12 have been renumbered new claims 8-11. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 368,825 to A. W. Getchell in view of U.S. Patent Application Publication No. 2005/0161289 A1 to Gomez-Nacer and U.S. Patent No. 7,654,229 B2 to Smith. 
A. W. Getchell discloses a motor for street cars, comprising:
a vehicle body (see Figures 1 and 2) having a platform (see Figure 1); 
a treadmill (see Figures 1 and 2) connected to the platform, the treadmill having: 
an upper surface (see Figures 1 and 2); and 
a treadmill belt (B) allowing an animal (horse, see Figures 1 and 2) to walk thereon; and 
the treadmill connected to a treadmill gear (C); 
wherein: 
the vehicle is configured to transport at least one animal and at least one human (see Figures 1 and 2); and 
the animal rides entirely on the vehicle (see Figure 1) while also mechanically powering the vehicle (see Figures 1, 2, and 3). 
However, it fails to disclose: 
the treadmill gear being in communication with a generator; 
the treadmill including a plurality of rollers positioned under the belt, the plurality of rollers extending below the entire upper surface of the treadmill so as to form a surface for the animal to walk on; and 
the generator providing power to the vehicle to move the vehicle. 
Gomez-Nacer discloses an animal powered electricity generator, comprising: 
a treadmill gear (see Figure 3) being in communication with a generator (see paragraph [0026]); and 
the generator providing power to an electrical load. 
Smith discloses a bovine treadmill, comprising: 
a treadmill (see Figures 1 and 5) including a plurality of rollers (16) positioned under the belt (see Figure 1), the plurality of rollers extending below the entire upper surface of the treadmill (see Figure 1) so as to form a surface for an animal (bovine being, see Figure 1) to walk on. 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the gear and generator disclosed by Gomez-Nacer and the rollers disclosed by Smith on the motor for street cars disclosed by A. W. Getchell, for the purpose of providing electrical power to the vehicle to propel the vehicle. 
With regards to claim 3, A. W. Getchell discloses: 
a stowable ramp (see Figure 2) allowing an animal to walk onto the treadmill. 
With regards to claim 6, A. W. Getchell discloses: 
a harness (see Figure 1) being provided to secure the animal to the treadmill. 
Claims 2, 4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 368,825 to A. W. Getchell in view of U.S. Patent Application Publication No. 2005/0161289 A1 to Gomez-Nacer and U.S. Patent No. 7,654,229 B2 to Smith as applied to claims 1, 3, and 6 above, further in view of U.S. Patent Application Publication No. 2004/0072657 A1 to Arguilez. 
A. W. Getchell in view of Gomez-Nacer and Smith disclose a motor for street cars as described above (see paragraph 7). 
However, they fail to disclose a flywheel being connected to the exerciser gear, the flywheel attached to the generator to collect power for storage while the exerciser stops moving. 
Arguilez discloses a tandem exerciser and power generator, comprising: 
a flywheel (16) being connected to the exerciser gear, the flywheel attached to the generator to collect power for storage while the exerciser stops moving. 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the flywheel disclosed by Arguilez on the motor for street cars disclosed by A. W. Getchell in view of Gomez-Nacer and Smith, for the purpose of stabilizing and improving the power output quality of the electrical power generated. 
With regards to claim 4, Arguilez discloses: 
a capacitor (see paragraph [0048]) is used to store energy generated by the exerciser. 
With regards to claim 7, A. W. Getchell in view of Gomez-Nacer, Smith, and Arguilez disclose, as detailed in paragraphs 7, 10, and 11 above: 
a vehicle body having a platform, a treadmill connected to the platform, the treadmill having a treadmill belt allowing an animal to walk thereon, the treadmill connected to a treadmill gear, the treadmill gear in communication with a generator; 
the generator providing power to the vehicle to move the vehicle; 
a flywheel is connected to the treadmill gear, the flywheel attached to the generator to collect power for storage while the treadmill belt stops moving; 
at least one capacitor to store said power; and 
wherein: 
after the energy is stored in the capacitors, the capacitors send the energy at least one electrical regulator, the electrical regulator sending electricity to a motor that controls a wheel of the vehicle; and 
the vehicle is configured to transport at least one animal and at least one human wherein the animal rides entirely on the vehicle while also powering the vehicle. 
With regards to new, renumbered claim 8 (incorrectly presented as claim 9), A. W. Getchell discloses: 
a stowable ramp (see Figure 2) allowing an animal to walk onto the treadmill. 
With regards to new, renumbered claim 9 (incorrectly presented as claim 10), Arguilez discloses: 
a capacitor (see paragraph [0048]) being used to store energy generated by the treadmill. 
With regards to new, renumbered claim 10 (incorrectly presented as claim 11), Smith discloses: 
a plurality of rollers (16) positioned under the belt. 
With regards to new, renumbered claim 11 (incorrectly presented as claim 12), A. W. Getchell discloses: 
a harness (see Figure 1) being provided to secure the animal to the treadmill. 
Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        September 21, 2022